Citation Nr: 0926646	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  06-07 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1318 on the basis of clear and 
unmistakable error (CUE) in RO decisions dated in October 
1947, October 1949, February 1950, December 1960, and May 
1985.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1941 to June 
1945.  He died in July 1986; the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Cleveland, Ohio.  The Board remanded this 
issue in July 2008 for the issuance of a Statement of the 
Case in accordance with Manlincon v. West, 12 Vet. App. 238 
(1999).  The agency of original jurisdiction (AOJ) sent the 
appellant a Statement of the Case in October 2008, and she 
submitted a Substantive Appeal in December 2008.  The AOJ 
then returned the case to the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant indicated on her VA Form 9 (Substantive Appeal) 
received in December 2008 that she desired a hearing at a 
local VA office before a member of the Board.  As such 
hearing has not yet been conducted, this matter should be 
REMANDED to schedule the appellant for a local hearing before 
a member of the Board.  See 38 C.F.R. §§ 20.703, 20.704, 
20.1304(a) (2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Schedule the appellant for a hearing 
before a member of the Board per her 
request.  Appropriate notification should 
be given to the appellant and her 
representative, if any, and such 
notification should be documented and 
associated with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

